PER CURIAM.
Carl P. Higgins, Appellant, filed a motion for postconviction relief, pursuant to Florida Rule of Criminal Procedure 3.850, and raised numerous claims. The trial court denied relief as to all the claims without holding an evidentiary hearing or attaching those portions of the record refuting the Appellant’s claims. We find that claims 1, 3, 4 and 8 are legally sufficient. Consequently, we reverse the trial court’s denial of relief and remand for an evidentiary hearing or attachment of those portions of the record which conclusively refute these claims.
FARMER, KLEIN and TAYLOR, JJ, concur.